 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JIMMIE STEPHEN,                                     No. 2:18-cv-1796 KJM DB P
12                        Plaintiff,
13            v.                                          ORDER
14    E. MONTEJO,
15                        Defendant.
16

17           Plaintiff is a state prisoner proceeding pro se with an action under 42 U.S.C. § 1983.

18   Plaintiff alleges deliberate indifference to his serious medical needs in violation of the Eighth

19   Amendment. On February 5, 2020, plaintiff filed a motion to amend his complaint and, on

20   February 12, filed a third amended complaint. In a separate filing, plaintiff again seeks an

21   injunction requiring immediate treatment for prostate cancer. Plaintiff has also filed a motion to

22   stay the court’s order and findings and recommendations filed February 3, 2020 pending the

23   outcome of his motion to amend.

24           Good cause appearing, IT IS HEREBY ORDERED as follows:

25           1. Plaintiff’s motion to stay the February 3 order (ECF No. 64) is granted. The deadlines

26   set out in that order for filing an answer and for filing objections are lifted.

27   ////

28   ////
                                                          1
 1            2. Within twenty days of the date of this order, defendant shall file responses to plaintiff’s

 2   motion to amend (ECF Nos. 60, 61) and to plaintiff’s motion for an emergency injunction (ECF

 3   No. 62).

 4            3. Within fifteen days after they are served on him, plaintiff may file reply briefs to

 5   defendant’s responses.

 6   Dated: February 13, 2020
 7

 8

 9

10

11

12

13
     DLB:9
14   DB/prisoner-civil rights/step1796.mta oppo

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
